[Cite as Porter v. Chait, 2012-Ohio-3696.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 98181




                                 BILL PORTER, ET AL.
                                                       PLAINTIFFS-APPELLEES

                                                 vs.

                               DALE E. CHAIT, ET AL.
                                                       DEFENDANTS-APPELLANTS




                                             JUDGMENT:
                                              AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                     Case No. CV-740879

        BEFORE:           Keough, J., Stewart, P.J., and Kilbane, J.

        RELEASED AND JOURNALIZED: August 16, 2012
ATTORNEY FOR APPELLANTS

Conrad G. Olson
P.O. Box 275
Wadsworth, OH 44282


ATTORNEY FOR APPELLEES

David J. Jansky
1360 West 9th Street
Suite 400
Cleveland, OH 44113
KATHLEEN ANN KEOUGH, J.:

       {¶1} This cause came to be heard upon the accelerated calendar pursuant to

App.R. 11.1 and Loc.R. 11.1.      The purpose of an accelerated appeal is to allow the

appellate court to render a brief and conclusory opinion.           Crawford v. Eastland

Shopping Mall Assn., 11 Ohio App.3d 158, 463 N.E.2d 655 (10th Dist.1983); App.R.

11.1(E).

       {¶2} Defendants-appellants, Dale Chait and All Service Construction, LLC

(collectively “appellants”), appeal the trial court’s decision entering judgment in favor of

Bill and Debra Porter (“the Porters”).   For the reasons that follow, we affirm.

       {¶3} In November 2010, the Porters filed suit against the appellants alleging

breach of contract, violation of the Ohio Consumer Sales Practices Act, and false

representations, stemming from a contract entered into between appellants and the Porters

for the remodeling of the Porters’ garage.

       {¶4} In January 2012, the trial court granted default judgment against All Service

and granted summary judgment against Chait, awarding a monetary judgment in favor of

the Porters. Chait filed a Civ.R. 60(B) motion for relief from judgment, contending that

the trial court lacked subject matter jurisdiction over the complaint filed and thus the

judgment rendered against him was void. The trial court denied Chait’s Civ.R. 60(B)

motion, finding that subject matter jurisdiction was proper and that Chait failed to satisfy

his burden under Civ.R. 60(B) for relief from judgment.
       {¶5} Appellants appeal, asserting in their sole assignment of error that the trial

court erred in rendering a default judgment and summary judgment when it lacked subject

matter jurisdiction over the case.

       {¶6} Subject matter jurisdiction is the power of a court to hear and decide cases

upon their merits. Morrison v. Steiner, 32 Ohio St.2d 86, 290 N.E.2d 841 (1972),

paragraph one of the syllabus.       It is a condition precedent to the court’s ability to hear

the case; if a court acts without jurisdiction, then any proclamation by that court is void.

Patton v. Diemer, 35 Ohio St.3d 68, 518 N.E.2d 941 (1988).

       {¶7} The common pleas courts are constitutional courts of general jurisdiction and

the Ohio Supreme Court has held that their jurisdiction is limited to those matter

designated by statute.   Adams Robinson Ents. v. Enviorlogix Corp., 111 Ohio App.3d

426, 676 N.E.2d 560 (2d Dist.1996), citing Ohio ex rel. Richard v. Cuyahoga Cty. Bd. of

Commrs., 100 Ohio App.3d 592, 597, 654 N.E.2d 443 (1995). Courts of common pleas

are courts of general jurisdiction and have original jurisdiction in all civil suits where the

sum or matter in dispute exceeds the exclusive original jurisdiction of county courts.

State ex rel. Judson v. Spahr, 33 Ohio St.3d 111, 113, 515 N.E.2d 911 (1987), citing R.C.

2305.01.

       {¶8} This action sought the recovery of money in an amount over $24,000, the

amount the Porters paid to appellants under a contract that appellants allegedly breached.

Accordingly, the action falls within the broad jurisdiction of the common pleas court.
      {¶9} Venue, as opposed to jurisdiction, relates to where a cause can be tried and

must also be proper. Morrison 32 Ohio St.2d at 87, 290 N.E.2d 841. Under Civ.R.

3(B), “proper venue lies in any one or more of the following counties,” including the “the

county in which the defendant has his or her principal place of business.”          Civ.R.

3(B)(2).

      {¶10} In this case, Chait is the statutory agent for All Service Construction, LLC.

According to the record, both Chait and All Service were served with the summons and

complaint at a Cuyahoga County address, to wit: a P.O. Box address in Cleveland.

The proposal appellants presented to the Porters prior to entering into the contract listed

the same Cleveland P.O. Box address as appellants’ address. Accordingly, we find

Cuyahoga County was a proper venue for the Porters’ complaint under Civ.R. 3(B)(2).

      {¶11}    Accordingly, we find that the trial court did not err in denying appellants’

Civ.R. 60(B) motion for relief from judgment based on lack of subject matter jurisdiction

because the common pleas court did have subject matter jurisdiction over the Porters’

complaint.    Moreover, even if appellants sought relief from judgment challenging

improper venue, the motion would also fail because a valid judgment cannot be

collaterally attacked for improper venue.    Civ.R. 3(G); Pryor v. Pryor, 4th Dist. No.

11CA3218, 2012-Ohio-756; Davis v. Bernhart, 8th Dist. No. 57454, 1990 Ohio App.

LEXIS 5046, (Nov. 21, 1990).

      {¶12} Appellants’ assignment of error is therefore overruled.

      {¶13} Judgment affirmed.
      It is ordered that appellees recover from appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

MELODY J. STEWART, P.J., and
MARY EILEEN KILBANE, J., CONCUR